Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 1 of 7

felC age Plus Date Litigation

Re: Goegle Plas. Protih. Li Ti; ation, Be

K cas &: 6 118-CV- C616 Y- ZlB. CEA

T Unihest Stakes Dietrick
. Couch Me AAD een, Distri« eS a

 

| ot Cel? £ rRID ppp
K ab... ee pee non fRene US bs 3 moe oo
“eels s ett / Ae ex CS yes Ser Oh. ts
scomnmsaunnsecacl O, ABex ioe ADO m

Jthilade/ phe, PA, flea, oo

tae SHlemerch- Adami: nis Ty
: info@> Ge egghe Plus Data / tigation. Com.
_ Ico Ee dheClhock. ttherCowet 2.
we tof Hee. Ae perm Districtet CA
_ LZ. 780. South [st Srect 7" Door
Ceandose, CA FeiIB
sss eee oC Firel “opprova. Hearing SHHs. as _
ae Mov. ded. PaO ASO. AA. Can, Jose. Cow Aouse
_ Costa Ship Sth Fhov fadarvoss. above).

 

 

 

 

   
 

 

 

 

!
CY

SK Gre tings : Honcraple Blword J. Davila —
a a "eh ihe ts 3 2D. Dist io ait aes

      

 
Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 2 of 7

 
Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 3 of 7

So AT OW. submit

 

 

 

se 015: 18~CV- O6164- EID CW KD)

fad m3 Saltianett Cg or

 
 
  

Be

 

 

 

 

 

 

 
Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 4 of 7

 
 

 

Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 5 of 7

Case NOS: /p-CV- vee

Aunan,CowlMer |
| AKA): — a Samet

 

 

 

 

 

 
Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 6 of 7

 

 
Case 5:18-cv-06164-EJD Document 92 Filed 10/05/20 Page 7 of 7

a ype ae

 

RCA

eho
TA >

eyalfsgeltfelgplanlglbafiagdba fest beg ehand deh

JACKSONVILLE FL 320
30 SEP 2020° PM 4 L

The Cleck ot The Court

ce of |
the Norlbear Vv D ich |
SK Jt Streat 2nd Few

San Jesse, CA G5413

t

ABO Se

LF
for

RECEIVED
OcT U5 2020

Jacksonville, FL 32277-1517

SUSAN ¥. SOONG
CLERK, US. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE

5
5
fa
&
3

B 6533 Fincannon Rd

 
